Citation Nr: 1017591	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  10-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to February 
1945, and from April 1955 to December 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and awarded a noncompensable rating for 
bilateral hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by 
auditory acuity level II in the right ear and auditory acuity 
level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2009); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2007; a rating decision in 
October 2007; a statement of the case in October 2009; and a 
supplemental statement of the case in January 2010.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for 
the decision.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant' s receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  In April 2010, the Veteran's representative 
claimed that a new VA examination was in order because the 
most recent VA examination was too old to adequately evaluate 
the disability, and he requested that the Veteran be 
reexamined.  The duty to assist includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  The claimant was afforded a VA examinations in 
September 2007.  Reexamination will be requested whenever 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, a reexamination is required if the evidence 
indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating, 
nor does the Veteran claim, that there has been a material 
change in the severity of his service-connected bilateral 
hearing loss since he was last examined, and as the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted, VAOPGCPREC 11-95, the Board is 
deciding the appeal on the current record.

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  

General Rating Principles

The Veteran contends that he in entitled to a compensable 
initial rating for bilateral hearing loss.  A disability 
rating is determined by the application of VA's Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on puretone 
thresholds and controlled speech discrimination testing using 
the Maryland CNC test.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The puretone threshold average as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the criteria to the numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing.  An exceptional pattern 
of hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86.

On VA examination in September 2007, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 25, 50, 65, and 70; and 
in the left ear were 35, 55, 60, and 75.  The puretone 
threshold average in the right ear was 53 and the average in 
the left ear was 56.  Speech discrimination bilaterally was 
84 percent.

Applying the results to Table VI, the findings of the VA 
examination yield a numerical designation of II for the right 
ear as the average puretone decibel loss of 53 is in the 
range of between 50 to 57 average pure tone decibel loss, and 
the speech discrimination score of 84 percent is in the range 
of between 84 and 90 percent speech discrimination. 

For the left ear, the average puretone decibel loss of 56 is 
in the range of between 50 to 57 average pure tone decibel 
loss, and the speech discrimination scores of 84 percent is 
in the range of between 84 and 90 percent speech 
discrimination, which yields a numerical designation of  II. 

Audiological testing during this period did not show that the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz to be 55 decibels or more, 
nor the puretone threshold at 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, thus an 
exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86.

Applying the results from Table VI, entering the numeral 
designations of II for the right ear and II for the left ear 
to Table VII yields a disability rating of zero percent under 
Diagnostic Code 6100.  

The Board wishes to make clear that it has no reason to doubt 
that the Veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for bilateral hearing loss.

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for bilateral hearing loss and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  Here, the rating criteria for the 
Veteran's bilateral hearing loss disability reasonably 
describe the Veteran's disability level and symptomatology, 
and provide for higher ratings for additional or more severe 
symptoms, which have not been shown.  In this regard, there 
is no evidence that this disorder causes unusual factors such 
as marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is adequate.  Consequently, 
referral for extraschedular consideration is not warranted 
under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


